      Case 4:19-cv-02398 Document 1 Filed on 07/03/19 in TXSD Page 1 of 7



                          UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF TEXAS
                               HOUSTON DIVISION

UNITED STATES OF AMERICA,                     §
               Plaintiff,                     §
v.                                            §    Civil Action No.
                                              §
$54,385.00 in U.S. Currency,                  §
                    Defendant.                §

               VERIFIED COMPLAINT FOR FORFEITURE IN REM

      The United States of America files this action for forfeiture and alleges upon

information and belief:

                                     Nature of the Action

      1.       This is an action to forfeit property to the United States pursuant to 21 U.S.C.

§ 881(a)(6).

                                     Defendant Property

      2.       The Defendant is $54,385.00 in United States currency (the “Defendant

Property”).

      3.       On or about February 5, 2019, law enforcement officers seized the Defendant

Property from Javardo Malishan in Houston, Texas. The Defendant Property is currently

in a bank account in the custody of the United States Marshals Service.

      4.       On or about April 6, 2019, Javardo Malishan submitted a claim to the U.S.

Drug Enforcement Administration (hereinafter “DEA”) contesting administrative

forfeiture of the Defendant Property.
        Case 4:19-cv-02398 Document 1 Filed on 07/03/19 in TXSD Page 2 of 7



                                      Jurisdiction and Venue

        5.      This Court has subject-matter jurisdiction pursuant to 28 U.S.C. §§ 1345 and

1355.

        6.      Venue is proper in this Court pursuant to 28 U.S.C. §§ 1355(b)(1), 1391(b),

and 1395.

                                   Statutory Basis for Forfeiture

        7.      The Defendant Property is subject to forfeiture under 21 U.S.C. § 881(a)(6),

which provides for the forfeiture of all moneys furnished or intended to be furnished by

any person in exchange for a controlled substance or listed chemical in violation of the

Controlled Substances Act (21 U.S.C. § 801, et. seq.), all proceeds traceable to such an

exchange, and all money used or intended to be used to facilitate any violation of the

Controlled Substances Act.

                                               Facts

        8.      On or about February 5, 2019, Javardo Malishan (hereinafter “Malishan”)

took a commercial flight from Pensacola, Florida to George Bush Intercontinental Airport,

Houston, Texas for a connecting flight to Orange County, California. After the aircraft

arrived in Houston, Malishan got off the airplane.        According to Officer A. Ordaz

(hereinafter “Ordaz”) of the Houston Police Department (hereinafter “HPD”), Malishan

exited the jetway carrying a blue backpack and entered the main concourse of the airport.

He began looking from side to side as if he was attempting to detect law enforcement

surveillance.
      Case 4:19-cv-02398 Document 1 Filed on 07/03/19 in TXSD Page 3 of 7



       9.     Ordaz and Officer C. Smith (hereinafter “Smith”) approached Malishan as

he walked down the concourse. Ordaz identified himself to Malishan as an HPD officer,

showing him his police credentials and badge, and asked if he could speak with him.

Malishan stopped, looked at Ordaz’s credentials and badge, and agreed to talk to the

officers. Ordaz noticed that Malishan’s breathing became heavier and the artery on his

neck visibly began to pulsate. It appeared that Malishan was about to faint so Ordaz

comforted him by saying that everything was fine and that he and his partner just wanted

to ask a few questions.

       10.    When asked where he was traveling, Malishan said he was coming from

Pensacola, Florida and headed to Orange Country, California. When asked if he lived in

either of those two cities, Malishan said he resides in Pensacola. When asked for a plane

ticket, Malishan took out several United Airlines boarding passes from his pocket and

handed one of them to Ordaz. The boarding pass reflected travel from Houston to Orange

County, California. Malishan also provided officers his Florida driver’s license which bore

his name and likeness.

       11.    The officers asked Malishan why he was traveling to California. Malishan

informed them that he was going there on business. He claimed he was in the trucking

business. In addition to the backpack he was carrying, Malishan informed the officers that

he checked another piece of luggage. Ordaz advised Malishan the he and his partner were

narcotics officer who approached passengers to determine whether they were transporting

drugs. When asked if he had packed the luggage himself, Malishan said he had. Ordaz

then asked Malishan if he was transporting narcotics or large sums of money in his luggage.
      Case 4:19-cv-02398 Document 1 Filed on 07/03/19 in TXSD Page 4 of 7



Malishan said he was not transporting narcotics but admitted he was carrying a large

amount of money, about “fifty.” When asked to clarify what he meant, Malishan said he

had $50,000.00 in his possession. He said that the cash was in his checked bag. Malishan

gave officers consent to check both bags. He accompanied officers to the airport HPD

officers for further investigation but refused to answer any further questions.

       12.    Smith searched Malishan’s backpack but found nothing. Canine Officer, R.

Corrales (hereinafter “Corrales”), recovered Malishan’s check bag and searched it.

Corrales found several rubber-banded bundles of U.S. Currency concealed in articles of

clothing in Malishan’s checked suitcase.

       13.    The checked suitcase was taken to HPD’s office where Smith removed

several bundles of U.S. currency in assorted dominations. The cash was concealed in

several pairs of socks in inside pants pockets. Officers also recovered a large rubber-

banded bundle of U.S. currency from Malishan’s wallet. Defendant property was in the

following denominations: 239 - $100 bills; 101 - $50 bills; 1,269 - $20 bills; 4 - $10 bills;

3- $5 bills; for a total of $54,385.00.

       14.    Corrales’s drug detection dog “Gero” alerted to the odor of narcotics on the

currency.

       15.    Malishan has an extensive criminal history. He has been arrested several

times for offenses including unlawful possession of synthetic cannabinoids, possession of

cocaine, possession of marijuana and resisting arrest. He served a sentence of confinement

of one year and six months for unlawfully carrying a concealed firearm.
      Case 4:19-cv-02398 Document 1 Filed on 07/03/19 in TXSD Page 5 of 7



       16.    The Defendant Property was furnished or intended to be furnished in

exchange for a controlled substance or listed chemical in violation of the Controlled

Substances Act, 21 U.S.C. § 801, et. seq., is proceeds traceable to such an exchange, or

was used or intended to be used to facilitate any violation of the Controlled Substances

Act, 21 U.S.C. § 801, et seq.

                     NOTICE TO ANY POTENTIAL CLAIMANT

       YOU ARE HEREBY NOTIFIED that if you assert an interest in Defendant Property

which is subject to forfeiture and want to contest the forfeiture, you must file a verified

claim which fulfills the requirement set forth in Rule G of the Supplemental Rules for

Admiralty or Maritime Claims and Asset Forfeiture Actions. A verified claim must be

filed no later than thirty-five (35) days from the date this Complaint has been sent.

       An answer or motion under Rule 12 of the Federal Rules of Civil Procedure must

be filed no later than twenty-one (21) days after filing the claim. The claim and answer

must be filed with the United States District Clerk for the Southern District of Texas at

United States Courthouse, 515 Rusk Avenue, Houston, Texas 77002, and a copy must be

served upon the undersigned Assistant United States Attorney at the address provided in

this Complaint.

                                         Requested Relief

       Wherefore, the United States of America requests that judgment of forfeiture be

entered against the $54,385.00 in favor of the United States of America under 21 U.S.C. §
      Case 4:19-cv-02398 Document 1 Filed on 07/03/19 in TXSD Page 6 of 7



881(a)(6) in addition to such costs and other relief to which the United States of America

may be entitled.

                                                       Respectfully submitted,

                                                       RYAN K. PATRICK
                                                       United States Attorney


                                                By:     s/ Abe Martinez
                                                       Abe Martinez
                                                       Assistant United States Attorney
                                                       United States Attorney’s Office
                                                       Southern District of Texas
                                                       1000 Louisiana, Suite 2300
                                                       Houston, TX 77002
                                                       (713) 567-9000
                                                       abe.martinez@usdoj.gov
Case 4:19-cv-02398 Document 1 Filed on 07/03/19 in TXSD Page 7 of 7




                    3rd
